Citation Nr: 1046776	
Decision Date: 12/14/10    Archive Date: 12/20/10

DOCKET NO.  08-03 354A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
right total knee arthroplasty prior to December 30, 2008.

2.  Entitlement to an evaluation in excess of 60 percent for 
right total knee arthroplasty from December 30, 2008.

3.  Entitlement to an evaluation in excess of 10 percent for low 
back strain prior to November 20, 2008.

4.  Entitlement to an evaluation in excess of 20 percent for low 
back strain from November 20, 2008.

5.  Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from October 1981 to 
September 1995.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.


FINDING OF FACT

In November 2010, prior to the issuance of a final decision, the 
Board received a statement from the Veteran in which he expressed 
the desire to withdraw all issues on appeal.


CONCLUSION OF LAW

The Veteran's appeal has been withdrawn.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.204 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal may be withdrawn by an appellant or by his 
representative.  38 C.F.R. § 20.204(a) (2010).  Except when made 
on the record at a hearing, appeal withdrawals must be in 
writing.  An appeal withdrawal is effective when received by the 
RO prior to the appeal being transferred to the Board or when 
received by the Board before it issues a final decision.  
38 C.F.R. § 20.204(b).  Withdrawal of an appeal will be deemed a 
withdrawal of the notice of disagreement and, if filed, the 
substantive appeal, as to all issues to which the withdrawal 
applies.  38 C.F.R. § 20.204(c).

During the pendency of the appeal, the RO granted entitlement to 
a total rating based on individual unemployability by a September 
2009 rating decision.  In November 2010, the Veteran was sent a 
letter informing him that a hearing before a member of the Board 
had been scheduled at the Detroit RO pursuant to his previous 
request for a hearing.  Later in November 2010, prior to the 
issuance of a final decision, the Board received a statement from 
the Veteran in which he expressed the desire to withdraw all 
issues on appeal.  The Veteran stated that he wanted to withdraw 
all pending VA appeals on account of being awarded individual 
unemployability.  The Board finds that the Veteran has expressed 
his desire to withdraw the five issues on appeal.  That is, the 
requirements for withdrawing the five issues on appeal have been 
met.  Thus, there is effectively no longer any remaining 
allegation of error of fact or law concerning the rating issues 
pertaining to right total knee arthroplasty, low back strain, and 
hypertension.  See 38 U.S.C.A. § 7105(d)(5) (West 2002).  
Accordingly, the Board will dismiss the five issues on appeal.


	(CONTINUED ON NEXT PAGE)




ORDER

The appeal is dismissed.



____________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


